Citation Nr: 1018904	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial, compensable disability rating for 
scars of the left waist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May 1979 until June 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The matter has since been 
transferred to the jurisdiction of the RO in Reno, Nevada.  
This case was previously before the Board in April 2009, when 
it was remanded to obtain additional evidence, specifically a 
new VA examination in regards to the Veteran's service-
connected scars.  The Veteran received a new VA examination 
in May 2009.


FINDING OF FACT

The Veteran's service-connected scars are not manifested by 
an objective demonstration of tenderness and pain.  


CONCLUSION OF LAW

The criteria for an initial, compensable evaluation for the 
Veteran's service-connected scars of the left waist have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.118, 
Diagnostic Code 7804 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from a disagreement with the initial 
evaluation following the grant of service connection for 
scars of the left waist.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service treatment.  He was also afforded formal VA 
examinations, most recently in May 2009.

Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

According to Diagnostic Code 7801, a 10 percent evaluation is 
warranted for scars, other than to the head, face, or neck, 
which are deep, cause limited motion, or cover an area or 
areas exceeding 6 square inches 939 sq. cm.). A 20 percent 
evaluation requires scar(s) that cover an area or areas 
exceeding 12 square inches (77 sq. cm).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation. A 
note after the Diagnostic Code defined a superficial scar as 
one not associated with underlying soft tissue damage. 

Alternatively, a 10 percent evaluation may be assigned for 
superficial unstable scars under Diagnostic Code 7803 or for 
superficial scars that are painful on examination under 
Diagnostic Code 7804.  A note after Diagnostic Code 7803 
defined an unstable scar as one where there is a frequent 
loss of covering over the skin.  Consideration could also be 
given to Diagnostic Code 7805 if the scar was shown to 
produce limitation of function. 

Merits of the Claim
 
The Veteran contends that his service-connected scars of the 
left waist are more severe than indicated by the 
noncompensable rating initially granted him.  In the April 
2010 Appellant's Post-Remand Brief, the Veteran's 
representative reported that the Veteran complained of 
painful flare-ups of the scar.  

The Veteran received a VA examination for scars in May 2004.  
The Veteran reported that the scar at his waist was due to a 
metal object at a beach in Yokuska.  The May 2004 VA examiner 
found the scar to be 2.5 centimeters (cm) x 1.0 cm and of 
elliptical shape.  

The May 2004 VA examiner found the scar to be flat, smooth, 
and very stable.  The examiner noted no elevation or 
depression of the surface contrast to the scars; which were 
superficial and not deep.  The examiner found no 
inflammation, edema or keloid formation; there was no 
induration or inflexibility of the skin.  The examiner found 
no limitation or motion or other limitation of function; 
there was also no disfigurement.  The examiner diagnosed the 
Veteran with well-healed scars without residuals.

The Veteran received another VA examination in May 2009.  At 
that time, the Veteran reported cutting his waist while 
swimming during service.  He stated that he had received a 
band-aid on it, but denied receiving a tetanus vaccine or 
antibiotics.   The Veteran complained of pain underneath the 
scar several times a week, progressively worse over the past 
3 to 4 years.  He reported throbbing pain that he massaged 
for relief.  He denied taking any ointments or medications 
for the flare-ups and reported that they did not interfere 
with his employment activities.  He further denied any 
subsequent surgeries or skin infections.

The May 2009 VA examiner found the scar to be elliptical in 
shape, slightly depressed in topology and mildly 
hypopigmented.  The examiner found the scar to be stable, 
superficial and non-tender to palpation.  The examiner 
estimated a total area of 3 square cm; the maximum width was 
3.75cm with a maximum length of 1.00 cm.  The examiner 
further indicated that the scar did not adhere to underlying 
tissue and that it did not result in limitation of motion or 
loss of function.  The examiner further described no 
underlying soft tissue damage, skin ulceration or breakdown 
over the scar.  

The May 2009 VA examiner diagnosed the Veteran with a left 
lower abdominal scar secondary to trauma with the Veteran's 
complaints of residual intermittent throbbing pain.  The 
examiner found no limitation of motion or function; the scar 
was non-tender on examination.  The examiner opined that the 
Veteran had a superficial, stable scar with no significant 
residuals, based on the fact that the Veteran did not feel he 
needed immediate medical attention.  The examiner further 
noted that the Veteran's wound had not been repaired with 
sutures nor was he provided antibiotics.  The examiner found 
no evidence of record of any infections or retained foreign 
bodies.  

Under Diagnostic Code 7801, a 10 percent evaluation is 
warranted for scars, other than to the head, face, or neck, 
which are deep, cause limited motion, or cover an area or 
areas exceeding 6 square inches 939 sq. cm.).  The Board 
notes that both VA examiners indicated that the Veteran's 
scars were superficial and only a few centimeters in area, 
less than 939 square centimeters for a compensable rating.  
As such, a compensable rating would not be warranted under 
Diagnostic Code 7801.

A compensable rating would also not be warranted under 
Diagnostic Code 7802, for scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
A note after the Diagnostic Code defined a superficial scar 
as one not associated with underlying soft tissue damage.  
Both VA examiners found the service-connected scar to not 
limit the Veteran's motion and to be less than 929 cm.   The 
VA examiners also noted that the Veteran's scars did not 
adhere to underlying tissue.  A compensable rating would thus 
also not be warranted under that basis.

The VA examiners also did not find the scars to be 
superficial unstable scars for a rating under Diagnostic Code 
7803 or superficial scars that are painful on examination 
under Diagnostic Code 7804.  Although the Veteran reported 
throbbing pain underneath the scar several times a week, he 
also reported that it did not interfere with his work and the 
May 2009 VA examiner found no limitation of motion, that the 
scar was non-tender on examination.  Thus, although the 
Veteran has made a report of pain, the examiner found such a 
report to not be supported by examination and no objective 
findings of pain were made by the VA examiner.  As the 
Veteran's scars were not found by the VA examiner to be 
painful or unstable on examination, a compensable rating is 
not warranted.   The examiners also found the Veteran's 
motion and function to not be limited by the scars, such that 
a compensable rating on those bases would also not be 
warranted.

As such, the evidence of record does not indicate that the 
Veteran's scars warrant a compensable rating under any of the 
applicable diagnostic codes for scars.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The Veteran's claim for an initial, 
compensable rating for his service-connected scars of the 
left waist is denied.  

Finally, the service-connected disability does not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   Indeed, in the May 2009 VA 
examination the Veteran reported that the pain did not 
interfere with his work and the examiner found that it did 
not interfere with his motion or function.  


ORDER

An initial, compensable evaluation for scars of the left 
waist is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


